Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 said “7. The system of claim 11, wherein the encoder-end balance plate encompasses the plurality of holes of the hollow shaft.” ---- need to be change ---- to depend on claim 1, Claim 7 said “7. The system of claim 1, wherein the encoder-end balance plate encompasses the plurality of holes of the hollow shaft.”
.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krais (US PG Pub 2020/0036248) in view of  Ishikawa (CN109565201).
	As to independent claim 1, Krais teaches a system for cooling an electric motor comprising: a rotor shaft (4) rotatably mounted inside a motor housing (see figure 6, and paragraph [0098]); a lamination stack (see paragraph [0060, and figure 1]) integrally connected to the rotor shaft (4); an encoder-end balance plate (41) integrally connected to a first end of the lamination stack (see figure 1) and a first end of the rotor shaft (4); an output-end balance plate (25) integrally connected to a second end of the lamination stack (see figure 1) and a second end of the rotor shaft (4); and an oil supply (see figure 1) coupled to the output-end balance plate (25) and the rotor shaft (4) as shown in figure 1, 
However Krais teaches the claimed limitation as discussed above except wherein a closed-looped coolant pathway is formed between the transmission, the rotor shaft, the encoder-end balance plate, the lamination stack, and the output-end balance plate.  
Ishikawa teaches a closed-looped coolant pathway (91) is formed between the transmission (5), the rotor shaft (21), the encoder-end balance plate (26), the lamination stack (as a core (24)), and the output-end balance plate (26) as shown in figures 1, 4 and 5, for the advantageous benefit of providing oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Krais by using a closed-looped coolant pathway is formed between the transmission, the rotor shaft, the encoder-end balance plate, the lamination stack, and the output-end balance plate, as taught by Ishikawa, to provide oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
As to claim 2/1, Krais teaches an lamination stack (see paragraph [0060, and figure 1]), However Krais in view of Ishikawa teaches the claimed limitation as discussed above except wherein the closed-loop coolant pathway includes an interior passageway of the rotor shaft, one or more passages and/or recesses of the encoder-end balance plate, one or more weight-reduction channels of the lamination stack, and one or more passages and/or recesses of the output-end balance plate. 
Ishikawa teaches the closed-loop coolant pathway (91) includes an interior passageway of the rotor shaft (21), one or more passages and/or recesses (26K) of the encoder-end balance plate (26), one or more weight-reduction channels 
(24e)of the lamination stack (as a core 24), and one or more passages and/or recesses (26K) of the output-end balance plate (26) as shown in figure 1, for the advantageous benefit of providing oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Krais in view of Ishikawa by using the closed-loop coolant pathway includes an interior passageway of the rotor shaft, one or more passages and/or recesses of the encoder-end balance plate, one or more weight-reduction channels of the lamination stack, and one or more passages and/or recesses of the output-end balance plate, as taught by Ishikawa, to provide oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
As to claim 3/2, Krais teaches wherein the oil supply is configured to flow oil to the interior passageway, the interior passageway configured to flow the oil to the one or more passages and/or recesses (see figure 3) of the encoder-end balance plate (41), the one or more passages and/or recesses (see figure 3) of the encoder-end balance plate (25) configured to flow the oil to the one or more weight-reduction channels (23a) of the lamination stack (see paragraph [0060]), the one or more weight-reduction channels (23a) of the lamination stack (see paragraph [0060]) configured to flow the oil to the one or more passages and/or recesses (see paragraph [0060]) of the output-end balance plate (25), and the one or more passages and/or recesses (23a) of the output-end balance plate configured to flow the oil to the oil supply as shown in figures 1 and 3.  
As to claim 4/1, Krais teaches wherein the encoder-end balance plate (41) is sealed to the first end of the lamination stack and the first end of the hollow shaft (4) (see paragraph [0041-0046]).  
As to claim 5/1, Krais teaches wherein the output-end balance plate (25) is sealed to the second end of the lamination stack and the second end of the hollow shaft (4) (see paragraph [0041-0046]).    
As to claim 6/1, Krais teaches wherein the hollow shaft (4) includes a plurality of holes adjacent to the first end as shown in figure 1.  
As to claim 7/1, Krais teaches wherein the encoder-end balance plate (41) encompasses the plurality of holes of the hollow shaft (4) as shown in figure 1.  
As independent  to claim 8,  Krais teaches an electric motor comprising: an encoder-end balance plate (41) including a central aperture surrounded by a recessed region; an output-end balance plate (25)  including a central aperture, a recessed region, grooves, and a plurality of holes (34); and a rotor (2) coupled to the encoder-end balance plate  (41)and the output-end balance plate (25), wherein the encoder-end balance plate (41) is configured to divert oil from a rotor shaft (4) to axial holes within a rotor (2) and the output-end balance plate (25) is configured to divert the oil from the axial holes in the rotor (2) as shown in figure 1
However Krais teaches the claimed limitation as discussed above except divert the oil to a transmission.  
Ishikawa teaches divert the oil to a transmission (5) as shown in figure 1, for the advantageous benefit of providing oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Krais by divert the oil to a transmission, as taught by Ishikawa, to provide oil can be smoothly guided towards the radial outer side from the inside of the shaft of the motor.
As to claim 9/8, Krais teaches wherein the output-end balance plate (25) includes a disk shaped top portion connected to a tubular shaft (4), with the central aperture (31) running through the top portion and the tubular shaft (4) as shown in figures 1, 3 and 4.  
As to claim 10/9, Krais teaches wherein the top portion includes the recessed region and a support face that surrounds the central aperture (31), the support face including a plurality of holes (38) that continue into a shell comprising the tubular shaft (4) as shown in figure 1 and 3.  
As to claim 11/10, Krais teaches wherein the plurality of holes (38) are traversed by a first groove within the support face and terminate within a second groove that surrounds an outer perimeter of the tubular shaft (4) as shown in figure 1.  
As to claim 12/10, Krais teaches wherein the recessed region connects with one or more weight reduction channels (23a) within the rotor (2) as shown in figure 1.  
As to claim 13/1, Krais teaches wherein the rotor includes a hollow shaft (4), the hollow shaft (4) including one or more holes (24, 38) adjacent to a first end as shown in figure 1.  
As to claim 14/13, Krais teaches wherein the one or more holes (34) are encompassed by the recessed region of the encoder-end balance plate (41) as shown figure 3.  
As to claim 15/14, Krais teaches wherein the recessed region is connected one or more weight reduction channels (23a) within the rotor (2) as shown in figures 1, 3, and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 12, 2022